Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 16/948,803 filed on July 12, 2022.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Allowable Subject Matter
Claims 1-4, 6-10, 12-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious of a multi-segment wire-bond comprising:
….
the third profile includes a curve disposed between a first radius and a second radius, the curve formed during wire bonding by a force applied by a tip face of a multifaceted capillary having a corresponding curve defined by the first radius and the second radius of the capillary; in combination with the rest of claim limitations as claimed and defined by the applicant.

Claim 10 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious of a multifaceted capillary for a wire-bonding machine, the multifaceted capillary comprising:
….
a third force applied by the third face on a wire during wire-bonding is larger than a first force applied by the first face or a second force applied by the second face; in combination with the rest of claim limitations as claimed and defined by the applicant.

The references of the prior art of record considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention as quoted above, since the independent claims 1 and 10 are allowable in combination with all the remaining limitations of the independent claims 1 and 10, therefore the dependent claims 2-4, 6-9 of the independent claim 1, and the dependent claims 12-17 of the independent claim 10, and  are also allowable, respectively.
However, none of the prior cited art of references made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1 and 10 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, therefore the independent claims 1 and 10 are deemed patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819